DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claims status: amended claims: 1, 34, 67; cancelled claims: 5-6, 9-16, 19, 26, 29-31, 35-66, 68-124; the rest is unchanged.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 16-17, 32-34, 67 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) and further in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014).
Regarding claim 1, Simon et al. disclose: a time-resolved luminescence imaging apparatus (pg.1 abstract), comprising: an optical assembly (pg.1 abstract SLM) operable to generate an array of beams (pg.1 abstract multi-beam); a scanner (pg.4 1st para. Galvanometer) operable to scan said array of beams with respect to a sample, along a single scanning axis (pg.4 last para.); and a detector assembly having an array of detector elements (pg.4 fig.1), adjacent detector elements being spaced apart by an inter-element gap, each detector element being operable to detect emissions generated by said sample in response to said array of beams (pg.4 3rd para. SPAD 8µm & fill factor~1%).
Simon et al. are silent about: scanning axis is orientated to scan said array of bears to provide overlapping scan lines on said sample, wherein said scanner comprises a sample positioner operable to move said sample to direct said array of beams over said sample, along said scanning axis, and wherein said sample positioner is operable to orientate a conduit, through which said sample is conveyable, along said scanning axis.
In a similar field of endeavor, Jin et al. disclose: scanning axis is orientated to scan said array of beams to provide overlapping scan lines on said sample (para. [0090]) motivated by the benefits for scanning the entire sample (Jin et al. para. [0090]).
In light of the benefits for scanning the entire sample as taught by Jin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al. with the teachings Jin et al.
Jin et al. are silent about: said scanner comprises a sample positioner operable to move said sample to direct said array of beams over said sample, along said scanning axis, and wherein said sample positioner is operable to orientate a conduit, through which said sample is conveyable, along said scanning axis.
In a similar field of endeavor, Tsao et al. disclose: said scanner comprises a sample positioner operable to move said sample to direct said array of beams over said sample, along said scanning axis, and wherein said sample positioner is operable to orientate a conduit, through which said sample is conveyable, along said scanning axis (para. [0097], [0102]) motivated by the benefits for high throughput analysis (Tsao et al. para. [0015] L7-8).
In light of the benefits for scanning the entire sample as taught by Tsao et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al. and Jin et al. with the teachings Tsao et al.
Regarding claim 2, Simon et al. disclose: a diameter of each detector element is less than said inter-element gap (pg.4 3rd para. SPAD 8µm & fill factor~1%).
Regarding claim 3, Simon et al. disclose: each detector element has a fill factor of less than 50% (pg.4 3rd para. SPAD 8µm & fill factor~1%).
Regarding claim 4, Simon et al. disclose: each detector element is operable to perform time-correlated single photon counting; and each detector element comprises a single-photon avalanche diode (pg.1 abstract).
Regarding claim 7, Simon et al. disclose: scanner is operable to scan said array of beams, each beam providing a scan line over said sample along said single scanning axis (pg.4 last para. scanning in x & y direction).
Regarding claim 16, Simon et al. disclose: said scanner comprises an optical scanner operable to direct said array of beams over said sample, along said scanning axis (pg.4 last para. scanning in x & y direction).
Regarding claim 17, Simon et al. disclose: said scanner comprises a sample positioner operable to move said sample to direct said array of beams over said sample, along said scanning axis (pg.4 last 2 para.).
Regarding claim 32, Simon et al. disclose: each beam of said array of beams has a diffraction-limited beam width (this inherent to every light beam, every light beam has a diffraction limit).
Regarding claim 33, Simon et al. disclose: a spacing between beams of said array of beams is proportional to said inter-element gap (pg.4 3rd para. SPAD 8µm & fill factor~1%).
Regarding claim 34, A time-resolved luminescence imaging method, comprising: generating an array of beams; scanning said array of beams with respect to a sample, along a single scanning axis; and detecting emissions generated by said sample in response to said array of beams with an array of detector elements of a detector assembly, adjacent detector elements being spaced apart by an inter-element gap: wherein said scanning axis is orientated to scan said array of beams to provide overlapping scan lines on said sample wherein said scanning utilizes a sample positioner operable to move said sample to direct said array of beams over said sample along said scanning axis and wherein said sample positioner is operable to orientate a conduit through which said sample is conveyable along said scanning axis (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same basis).
Regarding claim 67, Simon et al. disclose: a computer configured to control an imaging apparatus to perform the method of claim 34 (pg.4 3rd para. teaches a PC).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) and further in view of Zhang et al. (US 2015/0157210 A1; pub. Jun. 11, 2015).
Regarding claim 8, the combined references are silent about: array of beams comprise beams arranged in rows, extending along a beam row axis and in columns, extending along a beam column axis and said scanning axis is orientated between said beam row axis and said beam column axis.
In a similar field of endeavor, Zhang et al. disclose: array of beams comprise beams arranged in rows, extending along a beam row axis and in columns, extending along a beam column axis and said scanning axis is orientated between said beam row axis and said beam column axis (fig.3B) motivated by the benefits for high resolution scanning (Zhang et al. para. [0010]).
In light of the benefits for high resolution scanning as taught by Zhang et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Zhang et al.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) and further in view of Yamamoto et al. (US 2016/0370280 A1; pub. Dec. 22, 2016).
Regarding claim 18, the combined references are silent about: said sample positioner is operable to orientate a conduit, through which said sample is conveyed, along said scanning axis.
In a similar field of endeavor, Yamamoto et al. disclose: said sample positioner is operable to orientate a conduit, through which said sample is conveyed, along said scanning axis (fig.5 flow channel) motivated by the benefits for sorted cells analysis (Yamamoto et al. para. [0043]).
In light of the benefits for sorted cells analysis as taught by Yamamoto et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Yamamoto et al.

Claims 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) in view of Hawes et al. (US 2017/0075101 A1; pub. Mar. 16, 2017).
Regarding claim 20, the combined references are silent about: processing logic operable to generate a sample image from detection data provided by each detection element in response to detected emissions.
In a similar field of endeavor, Hawes et al. disclose: processing logic operable to generate a sample image from detection data provided by each detection element in response to detected emissions (para. [0041]) motivated by the benefits for controlling imaging (Hawes et al. para. [0041]).
In light of the benefits for controlling imaging as taught by Hawes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Hawes et al.
Regarding claim 21, the combined references are silent about: said processing logic is operable to generate said sample image using said logic-provided indication of said orientation of said scanning axis.
In a similar field of endeavor, Hawes et al. disclose: said processing logic is operable to generate said sample image using said logic-provided indication of said orientation of said scanning axis (para. [0029]-[0030]) motivated for scanning control (Hawes et al. para. [0029]-[0030]).
In light of the benefits for scanning control as taught by Hawes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Hawes et al.
Regarding claim 22, the combined references are silent about: said processing logic is operable to generate said sample image by interpolating said scan lines to generate unscanned portions of said sample image.
In a similar field of endeavor, Hawes et al. disclose: said processing logic is operable (para. [0041]) to generate said sample image by interpolating said scan lines to generate unscanned portions of said sample image ([0046]) motivated by the benefits for correcting missing lines (Hawes et al. para. [0046])
In light of the benefits for correcting missing lines as taught by Hawes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Hawes et al.
Regarding claim 23, Jin et al. disclose: said processing logic is operable to compensate for detector element variation using overlapping scan lines when generating said sample image (para. [0090]) motivated by the benefits for scanning the entire sample (Jin et al. para. [0090]).

Regarding claim 24, the combined references are silent about: said processing logic is operable to disregard data generated by detector elements exhibiting greater than a selected variation.
In a similar field of endeavor, Hawes et al. disclose: said processing logic is operable to disregard data generated by detector elements exhibiting greater than a selected variation (para. [0038]) motivated by the benefits for improved scan precision (Hawes et al. para. [0038])
In light of the benefits for improved scan precision as taught by Hawes et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al. and Tsao et al. with the teachings Hawes et al.
 
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) in view of Hawes et al. (US 2017/0075101 A1; pub. Mar. 16, 2017) and further in view of Gouch (US 2009/0185758 B2; pub. Jul. 23, 2009).
Regarding claim 25, the combined references are silent about: said processing logic is operable to generate temporally-separated sample images using overlapping scan lines.
In a similar field of endeavor, Gouch discloses: said processing logic is operable to generate temporally-separated sample images (para. [0051]) using overlapping scan lines (para. [0024], [0049]) motivated by the benefits for high resolution images (Gouch para. [0031]).
In light of the benefits for high resolution images as taught by Gouch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al., Tsao et al. and Hawes et al. with the teachings Gouch.

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) in view of Hawes et al. (US 2017/0075101 A1; pub. Mar. 16, 2017) and further in view of Cromwell et al. (US 2005/0046848 A1; pub. Mar. 3, 2005).
Regarding claim 27, the combined references are silent about: said processing logic is operable to determine a speed at which said array of beams scan over said sample said processing logic is operable and to determine said speed in response to at least one of an indication of a movement speed of said optical scanner and an indication of a sample speed determined from successive sample images.
In a similar field of endeavor, Cromwell et al. disclose: said processing logic is operable to determine a speed at which said array of beams scan over said sample said processing logic is operable and to determine said speed in response to at least one of an indication of a movement speed of said optical scanner and an indication of a sample speed determined from successive sample images (para. [0047]) motivated by the benefits for efficient sample analysis (Cromwell et al. para. [0007]).
In light of the benefits for efficient sample analysis as taught by Gouch, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al., Tsao et al. and Hawes et al. with the teachings Cromwell et al.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Simon et al. “Development of a fast TCSPC FLIM-FRET imaging system”. Proceedings of SPIE-The International Society for Optical Engineering-Feb. 2013, pg.1-9 in view of Jin et al. (US 2015/0144806 A1; pub. May 28, 2015) in view of Tsao et al. (US 2014/0274778 A1; pub. Sep. 18, 2014) in view of Hawes et al. (US 2017/0075101 A1; pub. Mar. 16, 2017) and further in view of Osipchuk (US 2013/0250088 A1; pub. Sep. 26, 2013).
Regarding claim 28, the combined references are silent about: said processing logic is operable to vary a number of detector emissions used to generate each pixel of said sample image in response to said sample speed.
In a similar field of endeavor, Osipchuk discloses: said processing logic is operable to vary a number of detector emissions used to generate each pixel of said sample image in response to said sample speed (para. [0038] L27-35) motivated by the benefits for reducing or eliminating spectral cross-talk (Osipchuk para. [0006]).
In light of the benefits for reducing or eliminating spectral cross-talk as taught by Osipchuk, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Simon et al., Jin et al., Tsao et al. and Hawes et al. with the teachings Osipchuk.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri 9-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DAVID P PORTA/
Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

/MAMADOU FAYE/Examiner, Art Unit 2884